Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leo Lenna on 03/21/2022and 03/22/2022. 
The application has been amended as follows: 
Claim 2. (Currently Amended) The the sterile region about the body. 
Claim 3. (Currently Amended) The the sterile region about the body. 
Claim 4. (Currently Amended) The 
The 
Claim 6. (Currently Amended) The 
Claim 7. (Currently Amended) The 
Claim 8. (Currently Amended) The 
Claim 9. (Currently Amended) The 
Claim 10. (Currently Amended) The 
Claim 11. (Currently Amended) The 
The 
Claim 13. (Currently Amended) The 
Claim 14. (Currently Amended) The claim , wherein the rail is slidable along the track. 
Claim 16. (Currently Amended) The 
Claim 18. (Currently Amended) The 
Claim 19. (Currently Amended) The 
Claim 20. (Currently Amended) The 
Claim 21. (Currently Amended) The  extend from the mid-section of the body over the head and/or feet of the body 
Allowable Subject Matter
Claims 1-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art drawn to DiLorenzo (US 5,797,403) in view of Kriek (2006/0021621 A1) further in view of WANG (US 2017/0181715 A1) fails to show or make obvious the claimed combinations of elements particularly the limitations set forth in independent claims 1, 15, and 17, and its dependent claims 2-14, 16, and 18-21 which recite features not taught or suggested by the prior art drawn to DiLorenzo in view of Kriek further in view of WANG.
DiLorenzo in view of Kriek further in view of WANG fails to disclose or fairly suggest the base comprising a track and a rail movably positioned in the track, the platform being positioned over the rail such that the bottom surface of the platform faces a top surface of the track, the draping being configured to be positioned over a mid-section of the body without being positioned over a head and feet of the body, and the base comprising a channel extending through the top and bottom surfaces of the base, a track positioned in the channel and a rail movably positioned in the track, and the base comprising a channel, a track positioned in the channel and a rail movably positioned in the track, the channel extending into the second end surface and being positioned equidistant between the first and second side surfaces, in combination with the other elements of the apparatus recited in the claims. 
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 1, 15, and 17. 
Claims 2-14, 16, and 18-21 are allowed insofar as they depend from the allowed base claims 1, 15, and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ROBIN HAN/Examiner, Art Unit 3786    

                                                                                                                                                                                                    

/ERIN DEERY/Primary Examiner, Art Unit 3754